10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
BROGAN WYANT, Case No.: 2:19-cv-00201-APG-VCF
Plaintiff Order Dismissing Case
V. [ECF Nos. 28, 31]

LARRY LEVIN, et al.,

 

Defendants

The defendants moved to dismiss. ECF Nos. 28, 31. Plaintiff Brogan Wyant’s response
did not address the fact that he has never served the individual defendants, despite receiving an
extension of time to do so. On October 1, 2019, Wyant filed a notice of voluntary dismissal
stating he “choose[s] to not pursue going forward in this case due to person reasons.” ECF No.
38. Given these facts, I will grant the motion to dismiss.

] THEREFORE ORDER that the defendants’ motion to dismiss (ECF Nos. 28, 31) is
GRANTED. The clerk of court is instructed to close this case.

DATED this 7th day of October, 2019.

Ce —

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
